Citation Nr: 0803511	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-25 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for a lymph node 
removal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The appellant served on active duty from October 1967 to 
October 1970.  


This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Wichita, 
Kansas, VA Regional Office (RO).  

The Board notes that in correspondence received in September 
2005, the appellant's representative raised the issue of 
entitlement to service connection for hepatitis C secondary 
to service-connected post-traumatic stress disorder (PTSD).  
The issue of secondary service connection for hepatitis C 
under 38 C.F.R. § 3.310 is not before the Board.  This issue 
is referred to the agency of original jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Hepatitis C was not manifest during service.

2.  Hepatitis C was diagnosed in 1999.  

3.  There is no competent evidence relating hepatitis C to 
service.

4.  The appellant had a lymph node removed in 1977.  There is 
no competent evidence that the appellant has a disease or 
injury of the lymph nodes.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred or aggravated in active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2007).

2.  Service connection is not warranted for removal of a 
lymph node.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Additionally, as to timing, VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the VCAA duty to notify was satisfied by way of a 
letters dated in June 2001 and January 2003.  The notices 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.  The Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  

In addition, VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a June 2003 VA examination report in regard to 
the claim of service connection for hepatitis C is of record.  
An examination in regard to the claim of removal of a lymph 
node is not required as there is no in-service evidence of a 
disease or injury of a lymph node and no competent evidence 
of a current disability in that regard.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran submitted private records.  The 
appellant was afforded a VA medical examination in June 2003 
in regard to hepatitis and an examination is not required in 
regard to the removal of a lymph node as there no in-service 
evidence of a disease or injury of the lymph nodes and no 
current disability is shown.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the appellant had a chronic condition in service or 
during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2007).  Service connection 
for certain chronic diseases such as malignant tumors may be 
established based upon a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred or aggravated in service.  38 
C.F.R. § 3.303(d) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2007) 
provides that a veteran who served in the Republic of Vietnam 
during the period beginning January 9, 1962, and ending on 
May 7, 1975, is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange) if 
he has one of the listed Agent Orange presumptive diseases.

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).  These diseases must become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy must become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  

Analysis

Initially, the Board notes that the appellant's DD Form 214 
shows that he received a Purple Heart Medal during service in 
Vietnam.  Thus, the provisions of 1154(b) are applicable.  In 
addition, he is presumed to have been exposed to Agent 
Orange.  

I.  Hepatitis C

The appellant asserts, as noted in September 2005 
correspondence from his representative, that his hepatitis C 
is a result of having been exposed to infected blood while 
being treated for a head wound by a medic who was also 
treating others on the scene during service in Vietnam.  
Essentially, he asserts that the either the medic and/or the 
others he was treating at the same time could have been 
infected with hepatitis C, thereby infecting him.

In order to establish service connection, the evidence must 
show that the appellant has a current disability related by 
competent evidence to service.  The record shows that the 
appellant has tested positive for hepatitis C.  The issue of 
whether hepatitis C is related to service requires competent 
evidence.  The appellant is competent to report that he had 
blood exposure during service and competent to report his 
symptoms; however, he is not a medical professional and his 
lay statements do not constitute competent medical evidence 
that hepatitis C is related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  His statements are not competent to establish 
that the remote discovery of hepatitis C is due to any in-
service event.  The Board has accorded more probative value 
to the competent medical opinion establishing that hepatitis 
C is not directly related to service. 

In regard to a head injury during service, the Board 
acknowledges that the appellant sustained a head injury 
during service in Vietnam, as noted on the accompanying 
medical history to the August 1970 separation examination.  
Service medical records, however, are absent for a diagnosis 
of hepatitis C.  The August 1970 separation examination 
report shows that the genitourinary system, abdomen and 
viscera were normal, and on the accompanying medical history, 
he specifically denied having or having had liver trouble.  
The medical evidence reflects an initial diagnosis of 
hepatitis C in 1999, 29 years post-service.  

Significantly, the June 2003 VA examiner noted that a 
thorough genetic evaluation done in 1981 showed normal liver 
function test results and no evidence of liver failure.  The 
examiner added that the appellant had been diagnosed with 
hepatitis C in 1999, following tests showing elevated liver 
enzymes.  These findings are consistent with VA treatment 
records dated in August 1981 noting a liver profile was 
normal, and records showing that he tested positive for HCV 
in July 1999.  The June 2003 examination report further notes 
that he had had a severe alcohol abuse problem that began at 
age 14, which was not in remission, and that he had admitted 
to having used IV drugs until 1985.  No evidence of drug 
testing or drug infractions was noted to be contained in the 
service medical records.  Regardless, the June 2003 VA 
examiner specifically stated that the appellant's hepatitis C 
is not related to service, to include any blood exposure or 
drug or alcohol use during service.  

The examiner noted that while the records referenced positive 
smears for gram negative diplococcic (gonorrhea) on three 
occasions in 1969, for which he was treated with penicillin, 
the separation examination report noted that the infections 
had been successfully treated without complications.  In 
rendering an opinion, the examiner stated the following:

The risk factors for Hepatitis C 
include blood product administration, 
IV drug abuse, and male homosexuality 
or bisexuality.  The acquisition of a 
venereal disease is not a known risk 
factor.  The incubation period for HCV 
is 6-7 weeks and the onset of symptoms 
is insidious, possibly remaining 
undiagnosed as long as 10-15 years.  
Alcohol abuse exacerbates the effects 
of HCV on the liver.  

There is no objective evidence that the 
veteran participated in or was exposed 
to known risk factors for the 
transmission of HCV during active 
military service.  The veteran's 
acknowledged IV drug use took place 
sometime between the years 1977-1985, 
with intervening periods of 
incarceration.  Given the absence of 
known risk factors for HCV during 
military service, the timeframe of the 
veteran's IV drug use, and onset of 
abnormal liver function values leading 
to the diagnosis of HCV, it is NOT 
likely any HCV exposure occurred during 
military service.  

Thus, the Board finds that the evidence establishes that the 
appellant's hepatitis C is not directly related to service.  
The Board finds that the medical opinion in this case is the 
most probative evidence in regard to the etiology of the 
appellant's hepatitis C.  The examiner reviewed the claims 
file and provided a detailed report and opinion.  

In sum, service medical records are negative for any 
reference to hepatitis C, hepatitis C was not shown for many 
years post-service, and the competent evidence establishes 
that hepatitis C is not directly related to service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

II.  Lymph Node Removal

Initially, the Board notes that service medical records are 
negative for findings pertaining to a lymph node.  At 
separation in August 1970, the abdomen and viscera were 
normal.  

VA treatment records show that, in July 1977, during the 
incision, draining, and biopsy of a groin abscess, a lymph 
node adherent to the abscess was removed.  Microscopic 
examination of the specimen showed reactive fibrosis, 
granulation tissue infiltrated with lymphocytes, 
neurtrophils, and scattered areas of hemorrhage.  The 
diagnosis was wall of abscess, right inguinal region.  

In this case, service connection for removal of a lymph node 
is not warranted.  Although the record shows that the veteran 
served in Vietnam and is presumed to have been exposed to 
Agent Orange during that time, the Board notes that a removal 
of a lymph node is not a disease for which presumptive 
service connection is allowed according to 38 C.F.R. § 
3.309(e).  Further, there is no evidence of a current 
disorder of the lymph nodes.  A claim for service connection 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The Board notes that 
the mere removal of a lymph node does not constitute a 
disease or injury.  Accordingly, the Board concludes that a 
disease or injury of a lymph node was not shown in service 
and that there is no current disorder of a lymph node.  

The Board notes that the appellant is competent to report his 
symptoms.  He is not, however, a medical professional and his 
opinion is not competent in regard to matters requiring 
medical expertise.  His statements do not constitute 
competent medical evidence that he has disorder of a lymph 
node or that any residual disability of removal of a lymph 
node is related to service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992) (lay persons are not competent to 
offer evidence that requires medical knowledge).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  




ORDER

Service connection for hepatitis C is denied.  

Service connection for removal of a lymph node is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


